In a proceeding by the State Commission for Human Rights pursuant to section 298 of the Executive Law to enforce an order of said commission dated September 23, 1966, the commission appeals from so much of an order of the Supreme Court, Queens County, dated June 26, 1967 and made on reargument, as (1) denied the commission’s application to enforce its order in its entirety and (2) vacated said order of the commission and remitted the matter to the commission for a new public hearing after notice to respondents. On the court’s own motion, appeal dismissed, without costs. The order of the court below is an intermediate order and the appeal taken as of right must be dismissed (Matter of North Amer. Holding Corp. v. Murdock, 6 A D 2d 596, affd. 6 N Y 2d 902; Matter of Soros v. Board of Appeals of Vil. of Southampton, 24 A D 2d 705). Nevertheless, we have considered the merits and, if the appeal were not being dismissed, we would affirm. In our opinion, it was not an improvident exercise of discretion for Special Term to have ordered the matter remitted. However, we disagree with some of the observations made by the learned court. The order of the commission directed respondent Lieber to notify the complainant of the first available three-room vacancy in any specified building owned by Lieber. The court noted in its opinion that another order which the commission had issued, eon-*664taming a similar directive against different landlords in favor of this same complainant (Matter of Lawrence Gardens v. State Comm, for Human Bights, 53 Mise 2d 20, affd. sub nom. Matter of State Comm, for Human Bights v. Lawrence Gardens, 28 A D 2d 1139), might lead to “a strange and illegal state of preferment However, the order of the commission in the case at bar is clearly designed to effecutate the policy of article 15 of the Executive Law (Law Against Discrimination) and the remedy granted bears a reasonable relation to the unlawful discriminatory practices found to exist. The mere fact that similar relief was granted by another order of the commission does not render the instant order improper (Matter of Holland v. Edwards, 307 1ST. Y. 38, 46). Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur. [53 Misc 2d 709.]